             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                      1:21-cv-00025-MR-WCM

JANET JOHNSON                                         )
                                                      )
                  Plaintiff,                          )
v.                                                    )     ORDER
                                                      )
DEPUY SYNTHES PRODUCTS, INC.,                         )
DUPUY SYNTHES SALES, INC.                             )
                                                      )
                  Defendants.                         )
                                                      )

      This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 17) filed by Gerald R. McKinney. The Motion indicates

that Mr. McKinney, a member in good standing of the Bar of this Court, is local

counsel for Plaintiff Janet Johnson and that he seeks the admission of Thomas

C. Jessee, who the Motion represents as being a member in good standing of

the Bar of the State of Tennessee.       It further appears that the requisite

admission fee has been paid.

      Accordingly, the Court GRANTS the Motion (Doc. 17) and ADMITS

Thomas C. Jessee to practice pro hac vice before the Court in this matter while

associated with local counsel.

                                 Signed: April 22, 2021




     Case 1:21-cv-00025-MR-WCM Document 18 Filed 04/22/21 Page 1 of 1
